DETAILED ACTION
This is the first Office Action on the merits based on the 16/644,768 application filed on 03/05/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8, as originally filed, are currently pending and considered below.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
In Claim 1 Line 1, the limitation “Bicycle trainer” should be “A bicycle trainer”
In Claim 1 Line 4, the limitation “a setting” should be “a predetermined setting”
In Claim 1 Line 5, the limitation “which predetermined setting” should be “the predetermined setting”
In Claims 2-4 Line 1, the limitation “Bicycle trainer” should be “The bicycle trainer”
In Claim 3 Line 6, the limitation “an outdoor cyclist” should be “the outdoor cyclist”
In Claim 5 Lines 4-5, the limitation “a setting” should be “a predetermined setting”
In Claim 5 Lines 5-6, the limitation “which predetermined setting” should be “the predetermined setting”
In Claims 6-8 Line 1, the limitation “Method” should be “The method”
In Claim 7 Line 4, the limitation “a change of setting” should be “the change of setting”
In Claim 7 Line 6, the limitation “an outdoor cyclist” should be “the outdoor cyclist”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a cyclist” on lines 7-8. The limitation renders the claim indefinite because it is unclear if “a cyclist” is the same as “an outdoor cyclist”.
Claim 2 recites the limitation "the ratio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation “a cyclist” on lines 7-8. The limitation renders the claim indefinite because it is unclear if “a cyclist” is the same as “an outdoor cyclist”.

Claim 6 recites the limitation "the ratio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heidecke (US Patent Pub. No. 2012/0088634).


    PNG
    media_image1.png
    349
    321
    media_image1.png
    Greyscale

Regarding claim 1, Heidecke discloses a bicycle trainer (Exercise device 10; Figure 1) comprising a seat (Seat 14; Figure 1), handlebars (Handgrips 17; Figure 1) and rotatable pedals (Resistance device Pedals 22; Figure 1), and an electronically variable brake (Brake of resistance device 22; Figure 1; Para. [0038]) acting directly or indirectly on the rotatable pedals (Resistance device Pedals 22; Figure 1) with a braking resistance that depends on a setting of a computer-controller (Controller; i.e,. the controller of the device sets the resistance of the pedals of the resistance device 22 and the generator 23; Para. [0016]), which predetermined setting is variable and depends on selected parameters to reflect simulated cycling conditions comprising at least one of a road, wind conditions, and a cyclist (i.e., the system allows for the virtual reality simulation of a cyclist going through different terrains on a road; virtual reality simulation of differing parameters is known within the art; Para. [0056]), characterized in that the bicycle trainer (Exercise device 10) excludes a flywheel (i.e., the virtual trainer uses a generator 22 not a flywheel as shown within Applicant’s drawings/spec) and includes a virtual variable-ratio transmission system (Controller, Resistance device 22, and Generator 23; Figure 1; i.e., the generator 23 can used to output energy that is used to power the resistance and control of the device based of the virtual reality control system of the device. [Para. [0016] “The computer control will provide instructions to the exercise device to control the operation of the device, such as varying the resistance provided, automatically changing the orientation of the support surface, the resistance means, if available, displaying information to the user, varying time durations for resistance levels and orientation positions, etc. to provide an infinite variety of duration, resistance and orientation combinations. “ Para. [0041] “Some motors/generators or other such type component means included in some resistance devices when caused to move by user generated movement creates an output of energy, electricity, etc. and such energy, electricity, etc. can power the following but are not limited to powering them; means for resistance”; Para. [0056] for virtual reality description) and that the predetermined setting of the braking resistance also depends on a setting or change of setting of the virtual variable-ratio transmission system (Controller, resistance device 22, and Generator 23; Figure 1) so as to simulate a level of inertia or change of inertia as experienced by an outdoor cyclist when changing the variable-ratio transmission system (i.e., the generator 23 and resistance device 22 is controlled by the control of the system that dictates a braking resistance based off an virtual reality program that simulates different inertias experienced by an outdoor cyclist).  

Regarding claim 2, Heidecke discloses a bicycle trainer the variable-ratio transmission system determines the ratio of a rotational speed of the pedals (Pedals of resistance device 22; Figure 1) in relation to a virtual forward speed of the cyclist (i.e., the resistance device 22 can have differing rotational speeds based of a time variable of the program during a virtual route simulation; Para. [0016] [0056])

Regarding claim 3, Heidecke discloses the predetermined setting of the braking resistance is time variable with variations with a predetermined frequency during a change of setting of the virtual variable- ratio transmission system (Controller, resistance device 22, and Generator 23; Figure 1) corresponding to what is experienced by an outdoor cyclist when changing the variable-ratio transmission system (i.e., the resistance device 22 can have differing rotational speeds based of a time variable of the program during a virtual route simulation meaning the frequency of resistance based of the time of the virtual route is placed on the pedals through the control system; Para. [0016] [0056]).

Regarding claim 4, Heidecke discloses the bicycle trainer is provided with a visual indicator (Display unit 26; Figure 1; i.e., the display unit 26 can have an audible alarm that reflects the information of the virtual reality simulation to the user; Para. [0042]) reflecting the setting or change of setting of the virtual variable- ratio transmission system corresponding to what is experienced by an outdoor cyclist when changing the variable ratio transmission system (i.e., information is communicated to the user using an audible display 26 that tracks information being outputted within the system, including the virtual reality simulation)

Regarding claim 5, Heidecke discloses method for operating a bicycle trainer (Exercise device 10; Figure 1) comprising a seat (Seat 14; Figure 1), handlebars (Handgrips 17; Figure 1) and rotatable pedals (Resistance device Pedals 22; Figure 1), and an electronically variable brake (Brake of resistance device 22; Figure 1; Para. [0038]) acting directly or indirectly on the rotatable pedals (Resistance device Pedals 22; Figure 1) with a braking resistance that depends on a setting of a computer-controller (Controller; i.e,. the controller of the device sets the resistance of the pedals of the resistance device 22 and the generator 23; Para. [0016]), which predetermined setting is variable and depends on selected parameters to reflect simulated cycling conditions comprising at least one of a road, wind conditions and a cyclist (i.e., the system allows for the virtual reality simulation of a cyclist going through different terrains on a road; virtual reality simulation of differing parameters is known within the art; Para. [0056]), characterized by providing that the bicycle trainer (Exercise device 10; Figure 1) is embodied without flywheel (i.e., the virtual trainer uses a generator 22 not a flywheel as shown within Applicant’s drawings/spec) and includes a virtual variable-ratio transmission system (Controller, Resistance device 22, and Generator 23; Figure 1; i.e., the generator 23 can used to output energy that is used to power the resistance and control of the device based of the virtual reality control system of the device. [Para. [0016] “The computer control will provide instructions to the exercise device to control the operation of the device, such as varying the resistance provided, automatically changing the orientation of the support surface, the resistance means, if available, displaying information to the user, varying time durations for resistance levels and orientation positions, etc. to provide an infinite variety of duration, resistance and orientation combinations. “ Para. [0041] “Some motors/generators or other such type component means included in some resistance devices when caused to move by user generated movement creates an output of energy, electricity, etc. and such energy, electricity, etc. can power the following but are not limited to powering them; means for resistance”; Para. [0056] for virtual reality description) and providing that the predetermined setting of the braking resistance also depends on a setting or change of setting of the virtual variable-ratio transmission system (Controller, resistance device 22, and Generator 23; Figure 1) so as to simulate a level of inertia or change of inertia as experienced by an outdoor cyclist when changing the variable ratio transmission system (i.e., the generator 23 and resistance device 22 is controlled by the control of the system that dictates a braking resistance based off an virtual reality program that simulates different inertias experienced by an outdoor cyclist).  
Regarding claim 6, Heidecke discloses providing that the variable-ratio transmission system determines the ratio of a rotational speed of the pedals (Pedals of resistance device 22; Figure 1) in relation to a virtual forward speed of the cyclist (i.e., the resistance device 22 can have differing rotational speeds based of a time variable of the program during a virtual route simulation; Para. [0016] [0056]).  

Regarding claim 7, Heidecke discloses providing that the predetermined setting of the braking resistance is time variable with variations with a predetermined frequency during a change of setting of the virtual variable- ratio transmission system (Controller, resistance device 22, and Generator 23; Figure 1) corresponding to what is experienced by an outdoor cyclist when changing the variable ratio transmission system (i.e., the resistance device 22 can have differing rotational speeds based of a time variable of the program during a virtual route simulation meaning the frequency of resistance based of the time of the virtual route is placed on the pedals through the control system; Para. [0016] [0056]).

Regarding claim 8, Heidecke discloses providing the bicycle trainer with a visual indicator (Display unit 26; Figure 1; i.e., the display unit 26 can have an audible alarm that reflects the information of the virtual reality simulation to the user; Para. [0042]) reflecting the setting or change of setting of the variable-ratio transmission system (i.e., information is communicated to the user using an audible display 26 that tracks information being outputted within the system, including the virtual reality simulation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784